DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the folding legs must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
The claim(s) are narrative in form and replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. The claim(s) must be in one sentence form only. Note the format of the claims in the patent(s) cited.
	See MPEP 608.01(m)   (https://www.uspto.gov/web/offices/pac/mpep/s608.html) 
MPEP 608.01(m) requires each claim begins with a capital letter and ends with a period.  It is unclear when the claim ends or new claims begin.   This renders the claim indefinite.  

	The claim is replete with antecedent basis issues.  At least, the following phrases lack a clear antecedent basis.
“these member parts” in line 1.
“both panels” in line 3. The claim provides for a plurality of panels of various types.  It is unclear which panel is referenced.
“each panel” in line 4. The claim provides for a plurality of panels of various types.  It is unclear which panel is referenced.

“it’s bottom” line 6.
“it has” line 7.
“it’s rear” line 7.
“each end” in line 9.
“the elongated panel” in line 10. The claims provides for a plurality of elongated panels.  It is unclear which panel is referenced. 
“the up right edge of the base pan” in line 10. The claim provides for a plurality of upright edges. It is unclear which edge is referenced.  
“the two prongs” in line 12. The claims provides for a plurality of prongs.  It is unclear which prongs are referenced.
“the panels” in line 13. The claims provides for a plurality of panels.  It is unclear which panel is referenced.
“the extended prongs” in line 15. The claim provides for a plurality of prongs. It is unclear which prongs are referenced. 
“each panel” in line 15. 
“the extended prongs located at the top ends of each panel” in line 15.  There is insufficient antecedent basis for this limitation in the claims. 
“the notches or cutouts at the top ends of each elongated panel” in line 15.  The claim previously provides for “a notch or cut at each end at top”.  It is unclear if this references the previously recited limitation.  It is unclear which of the previously recited notches are referenced. 
		“these panels” in line 16. The claims provides for a plurality of panels.  It is unclear which panels are referenced.

		“the grilling grate” in line 17.  
“the walls” in line 17.  It is unclear which walls are being referenced. 
“the two loops” in line 19.  
“the elongated panel” in line 19.  The claims provides for a plurality of panels.  It is unclear which panel is referenced.
  See MPEP 2173.05(e) (https://www.uspto.gov/web/offices/pac/mpep/s2173.html).  It is unclear which elements the limitations are referring.   It is unclear how many of each element is required by the claims.  Thus, the claims are rendered indefinite. While examiner has enumerated many of issues in the claim, the claim is replete with issues and this list should not be considered exhaustive.  
	
Claim 1 recites “. wherein there are two elongated panels…”  It is unclear if these panels belong to the seven parts or six member pars previously recited in the claim or are establishing additional parts of the invention. 
	
	Claim 1 recites numerous limitations which are steps for using the device.  Such limitations include: 
”place the elongated panel …” in line 10. 
“Using two prongs…; place the panels down” in lines 12-13
“place the grilling grate” in line 17. 
“insert the two hinges” in line 18. 
“place all of it’s removable members” in line 20. 
“Using the latches… lock all part members”.  In line 21. 

A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph. MPEP2173.05(p). Thus, the claim is indefinite. 

The claim is replete with grammatical and typographical errors such as 
“both panels has a notch or cut at each end at top” in line 3.
“three parongsattached” in line 3. 
“a first en and second end” in line 5. 
“intire” in line 16. 
Appropriate correction is required.  While examiner has enumerated many of issues in the claim, the claim is replete with issues and this list should not be considered exhaustive.  
	 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Morton US3667446 in view of Darbo US4211206
Claim 1 is replete with issues of indefiniteness. In the interest of compact prosecution and acknowledging applicant’s prose status, Examiner presents a best interpretation of the prior art with respect to applicant’s invention.  While certain features could be identified in the claim language a clear 

Morton US3667446 teaches a collapsible grill comprising at least seven parts (Fig. 1) which include four side walls (23, 24, 25, 26; Fig. 5), a base (12) with folding legs (89, Col. 5 Ln. 69), a lid (81), a handle (86), hinges (27, 28, 29), interior shelves (tabs 31, 33), a plurality of notches and cutouts (38, 33, 37,  and a food holding grate (66) wherein the grill can be disassembled and stored in the base (Fig. 6); and a plurality of latches for locking the assembly in place (16 and 43).  
Morton does not expressly disclose a tab and slot (or prongs and notches) configuration.
Darbo US4211206 teaches a portable a collapsible grill where in tabs (tongues 9, Fig. 8) and slots (13, Fig. 8) are utilized for the assembly of the device (Fig. 10 and 11).  Darbo teaches that such modifications provide for simpler and lighter weight construction (Col. 2 Ln. 1-6).   
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify Morton with the tongue and slot assembly configuration as taught by Darbo since doing so amounts to a known technique for assembly collapsible grills with the predictable results of simplifying construction and reducing weight.   
Notwithstanding the above issues of definiteness, the combined references do not expressly disclose three prongs.   
The difference between the claimed subject matter and the prior art amounts to a mere duplication of parts of the prior art device.  Darbo teaches two prongs per wall, but also teaches that this corresponds to side walls of about one foot in width.  One of ordinary skill in the art would understand that larger walls or devices would require additional prongs and slots for stability.  
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to provide the combined references with the three prongs and slots since doing so .  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The examiner wishes to inform the applicant of The Inventors Assistance Center (IAC).  The Inventors Assistance Center (IAC) provides patent assistance and information to the public. The IAC is staffed by former supervisory patent examiners and primary examiners who are available to answer questions and to help you make filing a patent application simple and efficient. The telephone number for The Inventors Assistance Center is 800-786-9199.  Additional information can be found at https://www.uspto.gov/learning-and-resources/support-centers/inventors-assistance-center-iac	
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Deepak Deean whose telephone number is (571)270-3347.  The examiner can normally be reached on M-Th 10-4.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on (571)270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DEEPAK A DEEAN/Examiner, Art Unit 3762                           

/AVINASH A SAVANI/Primary Examiner, Art Unit 3762